ARCHBARD, District Judge.
There is but one exception which comes within the statute, that which charges the fraudulent concealment of his property by the bankrupt, and that is the only one therefore which can be considered. Nor is it sustained by the evidence. The alleged ownership by the bankrupt of the mail boxes at the Rittles-town Post Office, upon which the exception is founded, is denied, and, to say the least, is doubtful, these boxes being claimed by his wife as purchaser of the property at sheriff’s sale, to say nothing of the special arrangement outside of that by which she was to be the owner. Notice was given at the sale that these boxes would belong to the purchaser as a part of the realty to which they were affixed, and, while this may not be conclusive of the question, it certainly gives colorable ground for that contention. It is the fraudulent concealment of property that bars a discharge, and it is useless to charge that there was anything of that kind under the conditions which we have here. The property in question was omitted from-the schedules by the bankrupt after consultation with and under the advice of counsel, based upon what has been referred to, and that is the end of any claim of fraud.
The exceptions are dismissed, and the report of the master is confirmed.